DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashiguchi et al. (USPN 10,263,612).
With respect to claim 1, Hayashiguchi et al. discloses, in Figs. 1-5, a current generation circuit (Fig. 3 details disclosed in Figs. 1-2 and 4-5) comprising: 
a metal-oxide-semiconductor (MOS) transistor (e.g., 19 of 33(1), details of construction disclosed in Figs. 1 and 2) having a source terminal coupled to one line of a power supply line and a ground line (ground);
 a voltage generation circuit (56  of Fig. 5 within 37 of Fig. 3) configured to generate a first voltage (output of 58) corresponding to a resistance value of wiring between the one line and the source terminal (22 which is constructed from bonding wires 16/21, see Figs. 1 and 2); and
 a control circuit configured to cause the MOS transistor to generate a predetermined current based on the first voltage (54 and 53 of Fig. 5 which controls the conductivity of 6D and thus the current through the MOSFET).  
With respect to claim 5, the current generation circuit according to claim 1, wherein the MOS transistor is an n-type metal-oxide-semiconductor (NMOS) transistor, and the source terminal thereof is coupled to the ground line (19 of 33(1) connected to the ground terminal).  
Claim 6 is rejected for essentially the same reasons as claim 1.  Note Fig. 3 discloses a plurality of MOS transistors 19 of 33(1) and 19 of 35(1)), see also Fig. 4.  Furthermore, Fig. 3 discloses a plurality of first voltages within each 56 of Fig. 5 of each 37 and 39 of Fig. 3.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (USPN 9,780,772).
With respect to claim 1, Lee discloses, in Fig. 3, a current generation circuit comprising: 
a metal-oxide-semiconductor (MOS) transistor (M3) having a source terminal coupled to one line of a power supply line (VDD) and a ground line; 
a voltage generation circuit (224) configured to generate a first voltage (CS) corresponding to a resistance value of wiring between the one line and the source terminal (bonding wire RBW1); and
 a control circuit configured to cause the MOS transistor to generate a predetermined current based on the first voltage (240 controlling the conductivity/current of M3).  
With respect to claim 4, the current generation circuit according to claim 1, wherein the MOS transistor is a p-type metal-oxide-semiconductor (PMOS) transistor (see Col. 4 lines 45-46), and the source terminal thereof is coupled to the power supply line (VDD).  

Claim(s) 1, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori et al. (USPN 10,756,728).
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 1, Mori discloses in Fig 1, a current generation circuit (Fig. 1) comprising:
 a metal-oxide-semiconductor (MOS) transistor (15) having a source terminal coupled to one line of a power supply line and a ground line (VCC); 
a voltage generation circuit (10) configured to generate a first voltage (one of Von, output of 47 and/or VREF2) corresponding to a resistance value of wiring between the one line and the source terminal (16 which is a wiring resistance, see Col. 2 lines 45-47); and
 a control circuit configured to cause the MOS transistor to generate a predetermined current based on the first voltage (11, 12, 14).  
With respect to claim 4, the current generation circuit according to claim 1, wherein the MOS transistor is a p-type metal-oxide-semiconductor (PMOS) transistor (15 is PMOS), and the source terminal thereof is coupled to the power supply line (VCC is a power supply line).  
With respect to claim 6, a current generation circuit comprising: 
a plurality of metal-oxide-semiconductor (MOS) transistors each having a source terminal (plurality of 15 in each of the plurality of 2a, see, Col. 7 lines 43-46) the source terminal being coupled to one line of a power supply line and a ground line (VCC);
 a voltage generation circuit (each 10 of each 2a) configured to generate a plurality of first voltages respectively corresponding to the plurality of MOS transistors (one of Von, output of 47 and Vref2), each first voltage corresponding to a resistance value of wiring between the one line and the source terminal of one of the MOS transistors corresponding to said each first voltage (wiring resistance of 16); and 
a control circuit configured to cause each of the plurality of MOS transistors to generate a predetermined current based on one of the first voltages corresponding to said each MOS transistor (11, 12 and 14).  
With respect to claim 7, a drive circuit (2a) configured to turn on a switching device (1) in response to a first signal (output of 21) and to turn off the switching device in response to a second signal (DRIVE SIGNAL), the drive circuit comprising:
 a p-type metal-oxide-semiconductor (PMOS) transistor (15) having a source terminal coupled to a power supply line (VCC); 
a voltage generation circuit (10) configured to generate a first voltage corresponding to a resistance value of first wiring resistance between the power supply line and the source terminal of the PMOS transistor (e.g. Von);
 a control circuit configured to cause the PMOS transistor to generate a predetermined current for charging a gate capacitance of the switching device based on the first voltage, upon receiving the first signal (47, 51, 11, 12, 13, 14 and 22 operate as claimed; 47 receives Von and 22 receives the output of 21 to control 15 to charge the gate capacitance of 1); and
 a first n-type metal-oxide-semiconductor (NMOS) transistor having a source terminal coupled to a ground line (32), the first NMOS transistor being configured to be turned on in response to the second signal (output of 31) to discharge the gate capacitance of the switching device (32 discharges the gate of 1).  
With respect to claim 8, the drive circuit according to claim 7, further comprising: 
a second NMOS transistor coupled in parallel with the first NMOS transistor (e.g., 65), the second NMOS transistor being configured to be turned on in response to the second signal to discharge the gate capacitance of the switching device (65 is activated by 61 which generates an output according to the amount of current being sunk by 32 which is controlled according to the second signal).  

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849